DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022 has been entered.
 
Response to Arguments
	The filing of February 24, 2022 has been fully considered.  The amendments are effective for overcoming the prior art rejections set forth in the previous office action.  Upon further detailed consideration, the new claim scope is accounted for as set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 13-19 and 21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
	Claim 13 has been amended to recite a step of receiving user selection of a beverage via one of a plurality of user interfaces, the user interfaces being disposed on a table top.  This claim language appears to be describing the screens (400) shown in figure 1 and discussed in paragraph 0034 of the specification.  However, lines 5-7 of claim 13 recite that the container includes an identifier that corresponds to the beverage.  This claim language appears to be describing the identifier (251) shown in figure 5A and discussed in paragraph 0048 of the specification.  The original disclosure does not appear to provide support for a single method of dispensing which includes both steps, and therefore the inclusion of both steps in a single method claim constitutes new matter.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13-19 and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 13 has been amended to recite a step of receiving user selection of a beverage via one of a plurality of user interfaces, the user interfaces being disposed on a table top.  This claim language appears to be describing the screens (400) shown in figure 1 and discussed in paragraph 0034 of the specification.  However, lines 5-7 of claim 13 recite that the container includes an identifier that corresponds to the beverage.  This claim language appears to be describing the identifier (251) shown in figure 5A and discussed in paragraph 0048 of the specification.  In the context of this application, the claim amendments create ambiguity in that it is unclear how lines 3-4 are consistent with 5-7.  It appears that these two portions of claim language are referring to different embodiments which are not compatible with each other, and it is unclear how the beverage selection can be received via a user interface and also via an identifier on the beverage container.  For example, it is unclear what steps would occur if the two selections are incompatible, e.g. if the user selection at the interface is cherry soda and the identifier on the container corresponds to plain soda.  Clarification is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lillard (US 2009/0205747) in view of Springer (US 2011/0121020) and further in view of Lim (US 2013/0106690).
	Regarding claim 1, Lillard discloses a method for dispensing a beverage, comprising: 
	receiving at a dispensing system (10) a beverage selection from a consumer (figures 1 and 4, and paragraph 0054, “A user can select an appropriate container in 110 such that the selected container should be appropriate for being filled with a desired type and quantity of beverage…”);
	making available a container (14) having an identifier based on the beverage selection (paragraph 0054, the description of the user selecting the container means that the container has been made available for selection; the identifier is based on the selection, see paragraph 0054: “…[the device will] scan the indicia in 150 … the control circuitry, in association with the programmable processor and software, can cause a proper amount of the appropriate beverage to be dispensed”);
	receiving the container (14) having the identifier at a location of the dispensing system (figures 1 and 4, and paragraph 0054, “The user can place the selected container in the dispensing area in 120”); 
	detecting the identifier on the container (14) by a sensor (18) of the dispensing system (10)(figures 1 and 4, and paragraph 0054, “the scanner can locate the indicia in 140, scan the indicia in 150”); and 
	filling the container (14), wherein the container is filled with a beverage based on the identifier of the container (paragraph 0054, “…scan the indicia in 150 … the control circuitry, in association with the programmable processor and software, can cause a proper amount of the appropriate beverage to be dispensed”);
	Lillard does not disclose that the filling is from a bottom portion of the container by engaging the container with a dispensing head of the dispensing system.
	Springer teaches that it is known to fill a container by engaging the bottom of the container with the dispenser head (figure 2b and 2c, and paragraphs 0054 and 0064).  Springer teaches that this configuration is advantageous for reducing foaming and beverage waste (paragraph 0054)
	It would have been obvious to one skilled in the art to modify the method of Lillard to fill from the bottom of the container for the purpose of reducing foaming and beverage waste.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	Lillard and Springer do not disclose a step of generating an identifier in response to the beverage selection.  Instead, Lillard discloses that a user selects a container that has a barcode indicia on it (paragraph 0054).
	Lim teaches that it is known in a dispensing method to generate an identifier in response to a beverage selection (paragraph 0044 “the beverage dispenser 300 may be 
configured to issue a cup to a user with a code corresponding to the size and 
the type of beverage ordered”, see also paragraph 0055, “a cup bearing an RFID 
identifier may be prepared and made available to the user.”)
It would have been obvious to one skilled in the art to modify the system and method of Lillard to generate an identifier in response to the beverage selection, based on the teaching of Lim, as a routine selection of a known equivalent way to dispense a beverage with automation, and/or for the purpose of eliminating the need to supply and organize pre-generated beverage container identifiers.  Additionally, doing so would merely amount to a simple substitution of one known element for another with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 10, Lillard, Springer, and Lim account for much of the claimed subject matter as set forth above.  Lillard does not explicitly disclose that the embodiment of figure 1 includes printing the identifier corresponding to the beverage selection on the container after receiving the beverage selection from the consumer.  However, Lillard discloses that it is known in the art to print the indicia on the cup (paragraph 0012, 0020), and Lillard discloses that the code is used for the beverage selection (paragraph 0054).  It would have been obvious to one skilled in the art to add to the method of Lillard cited above to including printing the indicia on the cup after the beverage selection as a routine and apparent combination of steps disclosed on Lillard, and/or for the purpose of eliminated the need to supply pre-printed cups.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element achieving the same result as it does separately.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lillard (US 2009/0205747) in view of Springer (US 2011/0121020) and Lim (US 2013/0106690) and further in view of Segiet (US 2010/0200110).
Regarding claim 11, Lillard, Springer, and Lim account for much of the claimed subject matter as discussed above, but do not disclose that the identifier is on the bottom of the container.
Segiet teaches that it is known in the art to include a container identifier (106) on the bottom of the container (paragraph 0025, figure 2).
It would have been obvious to one skilled in the art to provide a container identifier on the bottom of the container in the system of Lillard as modified, based on the teaching of Segiet, as a routine selection of a known equivalent container identifier for performing the same function.  Additionally, doing so would merely amount to a simple substitution of one known element for another with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	Lillard as modified above also does not account for the sensor being arranged on the dispensing head.  It would have been obvious to one skilled in the art to arrange the sensor on the dispensing head in the device of Lillard as modified because it is the closest part of the device to the identifier in the device as modified.  Alternatively, it would have been obvious to do so as a routine rearrangement of parts without unexpected results.  
	
Claims 2, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lillard (US 2009/0205747) in view of Springer (US 2011/0121020) and Lim (US 2013/0106690) and further in view of Jersey (US 2012/0298693)
	Regarding claims 2, 3, and 7, Lillard, Springer, and Lim account for much of the claimed subject matter as discussed above, but do not disclose that the beverage selection is received from a mobile electronic device of the consumer, or that the beverage selection is received from a social media system, and does not disclose sending a message to a mobile electronic device of a consumer when the mobile electronic device of the consumer is within a predetermined distance of the dispensing system.
	Jersey teaches that it is known in a beverage dispenser to receive a beverage selection from a mobile electronic device and from a social media system (paragraphs 0050, 0051).  Jersey further teaches sending a message to a mobile electronic device of a consumer when the mobile electronic device of the consumer is within a predetermined distance of the dispensing system (paragraph 0050, “when a mobile device of a 
consumer is within a predetermined distance from a sensor linked to the modular 
dispensing system, a message may be sent to the consumer's mobile device that 
queries the consumer whether the consumer would like to purchase a beverage.”)  Jersey teaches that advantages of this configuration is to allow the user to order the beverage before arriving (paragraph 0051), and to allow for downloading of user preferences (paragraph 0050).  
It would have been obvious to one skilled in the art to provide the device of Lillard with the mobile device and social media functionality taught by Jersey for the purpose of allowing the user to order the beverage before arriving and/or for conveniently downloading user preferences.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lillard (US 2009/0205747) in view of Springer (US 2011/0121020) and Lim (US 2013/0106690) and further in view of Gatipon (US 2007/0114244).
Regarding claims 4, 5, and 6, Lillard, Springer, and Lim account for much of the claimed subject matter as discussed above, but do not disclose that the beverage selection is received from a user interface of the dispensing system, and wherein the user interface comprises a touch display, do not disclose displaying a series of selectable options for selecting a custom beverage via the touch display, and do not disclose receiving the beverage selection comprises receiving a selection of a beverage, and receiving a selection of one or more flavorings.
Gatipon discloses a beverage system in which the beverage selection is received from a user interface of the dispensing system (paragraph 0038), and wherein the user interface comprises a touch display (paragraph 0055), the beverage dispenser displays a series of selectable options for selecting a custom beverage via the touch display (figure 1 and paragraph 0055), and that the beverage dispenser receives the beverage selection comprises receiving a selection of a beverage and receiving a selection of one or more flavorings (figure 1 and paragraphs 0008, 0038, and 102, “a user may customize the flavor syrup(s) 105 and beverages that are dispensed by the beverage tower 100.”).
It would have been obvious to one skilled in the art to provide the device of Lillard as modified with a touch panel display interface and flavoring selection functionality as taught in Gatipon for the purpose of allowing the user to create a customized beverage flavor by adding flavoring.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lillard (US 2009/0205747) in view of Springer (US 2011/0121020) and Lim (US 2013/0106690) and Jersey (US 2012/0298693) and further in view Hammond (US 2002/0133418).
	Regarding claims 8 and 9, Lillard, Springer, Lim, and Jersey account for much of the claimed subject matter as discussed above, but do not disclose that the message comprises a suggestion of a beverage to order from the dispensing system, or that the message comprises an invitation to purchase a beverage from the dispensing system at a discounted price.
	Hammond teaches that it is known in marketing and consumer communication to include an item suggestion and/or a discount in a communication to a mobile device (paragraph 0046).
It would have been obvious to one skilled in the art to provide the device of Lillard as modified with the step of making a suggestion and offering a discount, based on the teaching of Hammond, for the purpose of increasing consumer sales.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).




Prior Art
	The prior art of record does not appear to support a rejection of claims 13-19 and 21.  All of the issues above must be resolved before a determination of allowability can be made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday–Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799